DETAILED ACTION
This Office Action is in response to the amendments filed on 09/23/2021 as a Request for Continued Examination dated 07/06/2021. The filed amendments are responsive to the Notice of Allowance dated 06/24/2021.
In the filed response, Claims 2, 6, 12, 16, 22, 26, and 31 have been amended, where Claim 31 is an independent claims Further, new Claims 35-40 have been added.
Accordingly, Claims 1-3, 6-13, 16-23, and 26-40 have been examined and are pending. 


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.


Response to Arguments
2.	After considering the amendments for Claims 2, 6, 12, 16, 22, 26, and 31, the Examiner finds these Claims and previously presented Claims 1, 3, 7-11, 13, 15-21, 23, 27-30, and 32-34 remain in condition for allowance for the reasons presented in the Notice of Allowance dated 06/24/2021. As to new Claim 35, the art of record (notably Ye) either alone or in combination do 
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 35-39 have been examined and are pending. 

Allowable Subject Matter
5.	Claims 1-3, 6-13, 16-23, and 26-34 remain allowed for the reasons previously presented in the Notice of Allowance dated 06/24/2021. Since new Claim 40 depends on allowed base Claim 11, Claim 40 is also allowed. 

Claim Objections
6.	Claim 35 is objected to because of the following informalities:  the limitation “determine whether to use a first merge mode with blending or a second merge mode with blending for the first block”.  (Emphasis added). Based on Fig. 11 and paragraph 0106 of the filed specification, the Examiner believes the first merge mode with blending can be for e.g. CIIP, while the second 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 35; claim 35 recites the limitation “responsive to the determination not to use the sub-block merge mode for the 3rd block, determine whether to use a motion vector difference merge mode or a regular merge mode for the 3rd block.”; however, the limitation does not appear to be addressed in the specification. In the binarization tree of Fig. 11 (and corresponding text) for example, it seems that in order to get to the merge mode with motion vector difference (MMVD) or the regular merge mode as claimed, it checking merge mode with blending follows sub-block merge mode for the third block and based on the determination that these are not to be used, the third block is then coded with the MMVD merge mode or a regular merge mode based on the determination whether to use the MMVD merge mode for the third block as now reflected in new claim 35. Examination of the binarization tree in Fig. 12 also appears to show a different order for signaling the respective merge modes. For example, the MMVD merge mode (‘1’ path from node 82) and the regular merge mode (‘0’ path from node 86) appear at different stages of the binarization tree. Moreover, to get to the regular merge mode, the merge mode with blending (CIIP) must also be checked. In other words, it seems the flow for signaling merge modes is not the same as what is recited in claim 35. The Examiner respectfully requests that Applicant point out where exactly in the specification support can be found for the newly added limitation. If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding dependent claims 36-39; claims 36-39 on their own are found to have corresponding support in the filed specification, however, due to their dependency on rejected base claim 35, claims 36-39 are also rejected under 35 U.S.C. 112(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486